

PROMISSORY NOTE


$500,000.00


FOR VALUE RECEIVED, AMBASE CORPORATION ("AmBase" or the "Company") promises to
pay, without setoff, deduction or counterclaim of any kind or nature to RICHARD
A. BIANCO, his heirs or assigns (collectively, "Richard A. Bianco"), the
principal sum of FIVE HUNDRED THOUSAND AND NO/100 DOLLARS (US $500,000), or so
much thereof as has been advanced and remains unpaid, to be paid in lawful money
of the United States together with interest thereon at a rate equal to 5.25% per
annum, as follows:


Interest and Maturity Date.  Interest shall accrue on the outstanding principal
balance due hereunder commencing on the date hereof and continuing on all
outstanding amounts until this Promissory Note (the "Note") has been paid in
full.  Interest shall be calculated on the basis of a year of 360 days and paid
for the actual number of days elapsed (including the first day but excluding the
last day).  The entire outstanding principal balance due hereunder, all accrued
interest, and any other charges or fees provided for by this Note shall be and
become due and payable from AmBase to Richard A. Bianco upon the first to occur
(the "Maturity Date") of the following: (a) within one (1) week after the date
the Company receives funds from any source sufficient to pay all amounts due
under this this Note, including  all accrued interest thereon, including without
limitation, from any sale or refinancing of the Company's building at 100 Putnam
Green, Greenwich, CT  06830, or (b) December 31, 2019.  As used herein the term
"business day" shall mean a day of the week that is not a Saturday, Sunday or
Federal banking holiday.


Prepayment.  AmBase may, at any time and from time to time without premium,
penalty or advance notice (written or otherwise) from AmBase to Richard A.
Bianco, prepay to Richard A. Bianco all or any portion of the outstanding
balance under this Note.  Any partial prepayment shall not affect the obligation
to continue to pay in full the amount outstanding hereunder until the entire
unpaid principal balance hereof, along with all accrued interest, if any, and
any other charges and fees, have been paid in full.


Method and Application of Payment.  AmBase shall pay all amounts payable under
this Note in cash of immediately available funds: (a) by wire transfer to an
account designated by Richard A. Bianco; or (b) if no account has been
designated, by bank check delivered to Richard A. Bianco at the address for
Richard A. Bianco set forth herein or at such other place as may be designated
in writing by Richard A. Bianco.  All such payments shall be made without
setoff, deduction or counterclaim.  All payments received by Richard A. Bianco
under in connection with this Note shall be applied: first, to any charges or
fees due under the Note; second, to accrued and unpaid interest; and third, to
outstanding and unpaid principal due in connection with the Note.



--------------------------------------------------------------------------------





Collateral.  As security for repayment of all amounts due under this Note,
AmBase hereby grants to Richard A. Bianco a first priority security interest in
and pledge of all shares of stock of its wholly-owned subsidiary, Maiden Lane
Associates, Ltd. ("MLA"). AmBase and MLA acknowledge and agree that MLA is
benefiting directly from the extension of credit to AmBase provided under this
Note. AmBase hereby further agrees to cause MLA to grant to Richard A. Bianco a
first priority security interest in and mortgage on the Company's building at
100 Putnam Green, Greenwich, CT  06830 (the "Building"), which is wholly owned
by MLA, as security for all indebtedness under this Note.


AmBase shall take any action reasonably requested by Richard A. Bianco  to
perfect his security interest in the foregoing collateral, including filing any
UCC-1 financing statements with respect to MLA shares and/or the Building, and
filing or recording any mortgage or other security documentation with respect to
the Building.  AmBase shall pay all reasonable expenses incurred in connection
with the foregoing.


Notices.  All notices, consents or other communications required or permitted to
be given under this Note shall be in writing and shall be deemed to have been
duly given when delivered personally or one (1) business day after being sent by
a nationally recognized overnight delivery service, postage or delivery charges
prepaid or five (5) business days after being sent by registered or certified
mail, return receipt requested, postage charges prepaid to the addresses set
forth below, or may be given by facsimile and shall be effective on the date
transmitted if confirmed within 48 hours thereafter by a signed original sent in
one of the manners provided in the preceding sentence:


If to AmBase Corporation:
AmBase Corporation
 
100 Putnam Green, 3rd Floor
 
Greenwich, CT  06830
 
ATTN:  John Ferrara
 
Vice President & Chief Financial Officer
 
Facsimile Number:  203-532-1115
   
If to Richard A. Bianco:
Richard A. Bianco
 
c/o AmBase Corporation
 
One South Ocean Boulevard, Suite 301
 
Boca Raton, FL  33432
   



Miscellaneous.


•
This Note and all matters arising out of or relating to this Note shall be
governed by and construed in accordance with the laws of the State of
Connecticut, applicable to agreements made and to be performed solely therein,
without giving effect to principles
of conflicts of  law.

--------------------------------------------------------------------------------



•
Subject to applicable law, this Note may be amended, extended, supplemented or
otherwise modified only by written agreement entered into by AmBase and Richard
A. Bianco.



•
The section headings set forth in this Note are solely for the purpose of
reference and shall not in any way affect the meaning or construction of this
Note.  Ambiguities and uncertainties in the wording of this Note shall not be
construed for or against either AmBase or Richard A. Bianco, but shall be
construed in the manner that most accurately reflects AmBase and Richard A.
Bianco's intent as of the date of this Note.  AmBase and Richard A. Bianco
acknowledge that each has been represented by counsel in connection with the
review and execution of this Note and, accordingly, there shall be no
presumption that this Note, or any provision hereof, be construed against
AmBase.



•
If any provision of this Note is construed to be invalid, illegal or
unenforceable, then the remaining provisions hereof shall not be affected
thereby and shall be enforceable without regard thereto.



•
This Note is and shall be binding upon the successors and assigns of AmBase.



•
The rights and remedies of Richard A. Bianco under this Note shall be cumulative
and not alternative.  No waiver by Richard A. Bianco of any right or remedy
under this Note shall be effective unless in writing signed by Richard A.
Bianco.  Neither the failure nor any delay in exercising any right, power or
privilege under this Note will operate as a waiver of such right, power or
privilege, and no single or partial exercise of any such right, power or
privilege by Richard A. Bianco will preclude any other or further exercise of
such right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by applicable law:  (i) no claim or
right of Richard A. Bianco arising out of this Note can be discharged, in whole
or in part, by a waiver or renunciation of the claim or right unless in a
writing signed by Richard A. Bianco; (ii) no waiver that may be given by Richard
A. Bianco will be applicable except in the specific instance for which it is
given; and (iii) no notice to or demand on AmBase will be deemed to be a waiver
of any obligations of AmBase or of the right of Richard A. Bianco to take
further action without notice or demand as provided in this Note.  AMBASE HEREBY
WAIVES PRESENTMENT, DEMAND, PROTEST AND NOTICE OF DISHONOR AND PROTEST AND OTHER
DEMANDS AND NOTICES IN CONNECTION WITH THE DELIVERY, ACCEPTANCE OR ENFORCEMENT
OF THIS NOTE.



•
AMBASE ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART IS A
COMMERCIAL TRANSACTION AND HEREBY VOLUNTARILY AND KNOWINGLY WAIVES ITS RIGHT TO
NOTICE AND HEARING UNDER CHAPTER 903a OF THE CONNECTICUT GENERAL STATUTES, OR AS
OTHERWISE ALLOWED BY THE LAW OF ANY STATE OR FEDERAL LAW WITH RESPECT TO,
FOLLOWING ANY DEFAULT IN ITS OBLIGATIONS UNDER THIS NOTE, ANY PREJUDGMENT REMEDY
WHICH RICHARD A. BIANCO MAY DESIRE TO USE.



•


IN WITNESS WHEREOF, AmBase has caused this Note to be duly executed and
delivered as of the date set forth below.




AmBase Corporation




/s/ John Ferrara 
John Ferrara
Vice President & Chief Financial Officer
AmBase Corporation
Dated:  April 10, 2017






/s/ Richard A. Bianco 
Richard A. Bianco
Dated:  April 10, 2017

